Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 29, 2018

                             No. 04-17-00321-CR, 04-17-00322-CR
                              04-17-00323-CR & 04-17-00324-CR

                                          Logan FIELD,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                     Trial Court No. A16292, A16293, A16294 & A16295
                         Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        This court granted court-appointed counsel’s first motion for extension of time to file the
brief, and Appellant’s brief was due on March 26, 2018. On the due date, counsel moved for an
extension of time to file Appellant’s brief in these four appeals until April 25, 2018.
       Appellant’s motion is GRANTED. Appellant’s brief is due on April 25, 2018. See TEX.
R. APP. P. 38.6(a),(d). NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S
BRIEF WILL BE GRANTED.

       Appellant shall file a single brief that includes all four appeal numbers in the style of the
case. This court will maintain a separate appellate record for each appeal.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court